Exhibit 99.1 CONTACTS Gary L. Nalbandian Mark A. Zody Chairman/President Chief Financial Officer (717) 412-6301 METRO BANCORP REPORTS FIRST QUARTER RESULTS; CORE DEPOSITS INCREASE 10% May 4, 2010 – Harrisburg, PA – Metro Bancorp, Inc. (NASDAQ Global Select Market Symbol: METR), parent company of Metro Bank, reported a 10% increase in core deposits and an 11% increase in total deposits for the first quarter, as well as profit improvement over the previous quarter announced Gary L. Nalbandian, Chairman, President and CEO. First Quarter Financial Highlights Quarter Ended % 03/31/10 03/31/09 Change Total assets Billion Billion 3 % Total deposits Billion Billion 11 % Total loans (net) Billion Billion (2) % Total revenues Million Million 2 % Net income $ 837,000 (99)% Diluted net income per share (100)% Chairman’s Statement Commenting on the Company’s financial results, Chairman Nalbandian stated “our continued focus on community banking produced a 10% increase in core deposits over the previous twelve months to $1.8 billion.Especially noteworthy was our growth in core demand deposits of $197 million, or 19%, over the same period. We are also pleased with our improvement in net income over the results we recorded in the previous three quarters.” Mr. Nalbandian noted the following highlights from the first quarter ended March 31, 2010: Ø Total deposits increased $179.1 million, or 11%, to $1.85 billion from one year ago. Ø Core deposits increased $162.1 million, or 10%, over the same period. Ø Core consumer deposits increased by $101.9 million, or 13%, over the previous twelve months to $903.9 million and represent 50% of total core deposits. Ø Stockholders’ equity increased by $84.2 million, or 71%, over the past twelve months to $203.2 million. At March 31, 2010, the Company’s book value per share was $14.99. Ø Metro Bancorp continues to exhibit very strong capital ratios. The Company’s consolidated leverage ratio as of March 31, 2010 was 11.08% and its total risk-based capital ratio was 14.82%. Ø Total assets reached $2.17 billion. Ø Total borrowings and long-term debt decreased by $209.8 million, or 66%, from one year ago. Ø Net loans totaled $1.39 billion, down 2% over the past twelve months. Ø The allowance for loan losses to total loans increased to 1.08% from 1.00% at the previous quarter end. Ø The Company recorded net income of $6,000, or $0.00 per fully-diluted share, for the first quarter vs. net income of $837,000, or $0.13 per fully-diluted share, for the same period one year ago. Impacting net income for the first quarter of 2010 were the following: · Net securities losses of $292,000, primarily the result of other-than-temporary impairment charges totaling $913,000 on private-label collateralized mortgage obligations (“CMO’s”) held in the Company’s investment portfolio; · Expenses associated with Other Real Estate Owned (“OREO”) and problem loans totaling $745,000; · The reversal of $201,000 of accrued interest income associated with loans which were reclassified to non-accrual status during the quarter; and · FDIC insurance premiums of $1.1 million vs. $735,000 for the first quarter of 2009. Ø The net income of $6,000 for the first quarter was an improvement of $896,000 over the loss reported for the previous quarter. Ø Total revenues for the first quarter were $25.4 million as compared to $24.8 million for the same quarter one year ago. Ø The Company’s net interest margin on a fully taxable basis for the first quarter of 2010 was 4.00% vs. 3.88% for the fourth quarter of 2009 and compared to 3.94% for the first quarter of 2009.The Bank’s deposit cost of funds for the first quarter was 0.81% as compared to 1.09% for the same period one year ago, while core deposits grew from $1.66 billion to $1.82 billion over the past twelve months. 2 Ø Noninterest income totaled $5.9 million for the first quarter of 2010, up $447,000, or 8%, over the first quarter of 2009. Ø On a linked-quarter basis, total noninterest expenses were down $1.8 million, or 7%, from the previous quarter. Ø During the quarter, the Company announced that the merger agreement with Republic First Bancorp, Inc. had been terminated. Ø Metro Bank has five new sites in various stages of development in Central Pennsylvania: two in York County; two in Lancaster County and one in Cumberland County. The Bank currently has a network of 33 stores in the counties of Berks, Cumberland, Dauphin, Lancaster, Lebanon and York. Income Statement For the three months ended ( in thousands, except per share data) March 31, December 31, % Change March 31, % Change Total revenues $ $ (1
